Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 14, 2021

The Court of Appeals hereby passes the following order:

A21D0168. ARTHUR SHERMAINE BUSSEY v. THE STATE.

       In 2002, Arthur Shermaine Bussey pled guilty to burglary and theft by
receiving. In 2019, Bussey filed a motion challenging the validity of his arrest
warrant. The trial court denied the motion twice, and this Court dismissed Bussey’s
direct appeals of those two rulings. See Case Nos. A19A2089 (dismissed Oct. 17,
2019) & A20A1652 (dismissed June 3, 2020). This Court explained in its dismissal
orders that Bussey’s motion was in substance a challenge to the validity of his
conviction, but a motion seeking to challenge an allegedly invalid or void judgment
of conviction is not one of the established procedures for challenging the validity of
a judgment in a criminal case, and an appeal from the denial of such a motion is
subject to dismissal. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010);
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009).
       In 2020, Bussey filed yet another motion challenging the validity of his arrest
warrant. The trial court denied the motion, and Bussey filed the instant application
for discretionary review.1 We lack jurisdiction. As explained in this Court’s prior
dismissal orders in this case, Bussey’s motion is an improper challenge to the validity
of his conviction, and an appeal from the denial of such a motion is subject to
dismissal. See Roberts, 286 Ga. at 532; Harper, 286 Ga. at 218 (1). In addition, “[i]t
is axiomatic that the same issue cannot be relitigated ad infinitum,” Echols v. State,
243 Ga. App. 775, 776 (534 SE2d 464) (2000), and the prior dismissal orders in this


       1
           Bussey filed the application in the Georgia Supreme Court, which transferred
it here.
case constitute binding law of the case. See Ross v. State, 310 Ga. App. 326, 327 (713
SE2d 438) (2011).
      Accordingly, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.